Sognier, Judge,
dissenting.
I respectfully dissent. There was no direct evidence that appellant possessed or had knowledge of the marijuana found in an abandoned refrigerator in a wooded area beyond appellant’s backyard. The only evidence relating to that marijuana was circumstantial, based *679primarily on the fact that appellant resided in the house with her husband. To warrant a conviction on circumstantial evidence, the proved facts shall not only be consisted with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt of the accused. OCGA § 24-4-6; Wright v. State, 147 Ga. App. 111 (248 SE2d 183) (1978).
Contrary to the circumstantial evidence, the following evidence in this case indicated that appellant’s husband, Buzzy, possessed the marijuana: (1) The search warrant was issued on information from an informant that he had observed a quantity of marijuana in the possession of Buzzy Norris. (2) One of the officers who executed the search warrant testified he was going to the residence to look for Buzzy’s dope. (3) On arrival at appellant’s home, a police officer asked appellant: “Are you going to show us where Buzzy’s dope is at or are you going to make us find it?” (Emphasis supplied.) (4) In sentencing appellant the trial judge stated, in reference to the marijuana: “I don’t think it was yours. I think it was his.” In my opinion, such evidence indicates clearly that all parties concerned in this case believed appellant’s husband, not appellant, was in possession of the marijuana. Thus, the sole basis for appellant’s conviction was the fact that she resided in the same house, and therefore, was equally guilty with her husband.
In Parker v. State, 155 Ga. App. 617 (271 SE2d 871) (1980), Ritter, a co-defendant, lived with Parker, was present, and verbally assented to a sale of marijuana by Parker to an undercover agent. In reversing Ritter’s conviction for sale of the marijuana we held that Ritter’s approval of Parker’s illegal act, standing alone, did not make Ritter a party to the act; neither would the fact that Ritter lived with Parker support a guilty verdict, since mere presence in and of itself will not justify a conviction. Id. at 618.
Since appellant denied knowledge of the marijuana found in the refrigerator, while acknowledging she was aware (but disapproved) of her husband’s minute amount of marijuana in the house, her conviction can only rest on the fact that she resided in the house. While this might create suspicion of appellant’s guilt, her mere presence as a resident, in and of itself, does not justify a conviction, Parker, supra, and in my opinion, does not exclude every reasonable hypothesis save that of appellant’s guilt.
Accordingly, I would reverse.